DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 06/01/2021.

Claims 1-15 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Depew (US 2015/0363866 filed 06/16/2014 and published 12/17/2015).

Regarding claim 1, Depew discloses a method (¶12-15) implemented by one or more processors (¶17), the method comprising: 
generating, based on one or more users inputs provided at a user device (¶47-49: user inputs can include appliance type and order history information), an initial event trigger (¶50: compare quantity of item, ex. detergent and/or dryer sheets, to one or more thresholds) and an action to be automatically performed in response to the initial event trigger (¶51: decrement quantity of detergent/dryer sheets if threshold met), 
wherein the initial event trigger specifies a physical environment feature for a physical entity (¶50: amount of detergent and/or dryer sheets), and 
wherein the action to be automatically performed comprises automatically ordering an additional instance of the physical entity (¶52: decrement quantity of detergent/dryer sheets); 
monitoring for an occurrence of the initial event trigger (¶50-51); 
determining, based on additional data, to automatically adjust the initial event trigger to an adjusted event trigger (¶32, ¶49: additional information used in estimated whether re-order is appropriate, ¶52: event triggers when estimated quantity of items falls below threshold); 
in response to adjusting the initial event trigger, monitoring for the adjusted event trigger in lieu of the initial event trigger (¶52); and 
in response to detecting the occurrence of the adjusted event trigger, causing the action to be automatically performed (¶52: automatically re-ordering items to be delivered to the customer).  

Regarding claim 2, Depew discloses the method of claim 1, wherein the additional data is indicative of a consumption rate of the physical entity (¶50-52: decrementing estimated quantity of item).  

Regarding claim 3, Depew discloses the method of claim 2, wherein the physical event feature reflects a remaining amount of the physical entity (¶50-52: estimated remaining quantity of item).  

Regarding claim 4, Depew discloses the method of claim 1, wherein the additional data is indicative of delivery time for the additional instance of the physical entity (¶15: automatic scheduling of delivery of item to customer home or business, ¶24: from fulfillment center).  

Regarding claim 5, Depew discloses the method of claim 4, wherein the physical event feature reflects a remaining amount of the physical entity (¶50-52: estimated remaining quantity of item).  

Regarding claim 6, Depew discloses the method of claim 1, wherein the action to be automatically performed comprises fully automatically ordering the additional instance of the physical entity (¶52: automated re-ordering of the items, ¶15: product may be automatically scheduled for delivery [..] without direct user interaction).  

Regarding claim 7, Depew discloses the method of claim 6, wherein causing the action to be automatically performed comprises interacting with a third party system (¶22: re-ordering device communicates with one or more remote devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haigh et al.
US 20040019603 A1
System and method for automatically generating condition-based activity prompts
Nadas et al.
US 20090030725 A1
Method and system for aligning a plurality of prescription refills to multiple alignment dates
Agarwal
US 20120136741 A1
Automatically initiating product replenishment
Causey et al.
US 20140006131 A1
Interactive inventory systems and methods
Carrollet al.
US 20140136348 A1
System and method for receiving and managing remotely placed orders
Morse a. Et al.
US 20140252091 A1
Apparatus and method for customized product data management
Mangalvedkar et al.
US 20150026007 A1
Smart home environment for shopping
Chouhan et al.
US 20150186836 A1
Inventory management
Godsey et al.
US 20150302510 A1
Smart recurrent orders
Glasgow et al.
US 20160132821 A1
Managed inventory
Fredrich et al.
US 20180285809 A1
Electronic messaging to distribute items based on adaptive scheduling
Sone
US 6204763 B1
Household consumable item automatic replenishment system including intelligent refrigerator
Manchala et al.
US 6405178 B1
Electronic commerce enabled purchasing system
Concannon et al.
WO 2016149674 A1
Dynamically adjusted automated item replenishment
Özden Engin Çakıcı, Harry Groenevelt, Abraham Seidmann, Using RFID for the management of pharmaceutical inventory — system optimization and shrinkage control, Decision Support Systems, Volume 51, Issue 4, 2011, Pages 842-852, ISSN 0167-9236, https://doi.org/10.1016/j.dss.2011.02.003.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179